DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Claims 1-20 are pending in the application. 
Claims 1-20 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point 

Information Disclosure Statement
The attached information disclosure statement is in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites receiving data associated with a transaction, determining predicted performance capabilities for a plurality of entities based on one or more transaction parameters associated with the data, selecting an entity base on the predicted performance capability of the entity, and utilizing that entity to process the transaction, which constitutes a method of organizing human activity or 
Independent claims 10 and 17 contain limitations similar to claim 1 and are therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as specific performance capabilities, artificial intelligence and particular implementations thereof, fail to either integrate the claims into a practical application or add an inventive concept, because they simply narrow either the abstract idea or the technological environment into which the abstract idea is implemented. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea 

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 14, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “weighting the value for each of the plurality of gateways to create, for each of the plurality of gateways, a weighted value for the gateway based on at least one of …” This encompasses weighting a singular performance value for each gateway where the predicted performance is based on a singular transaction parameter. However, the specification only discusses weighting where multiple transaction parameters are considered in optimizing the performance (“[i]n this manner, particular parameters that correlate highly with certain outcomes may be weighted higher since 
Claims 7 and 19 contain language similar to claim 14 as discussed in the immediately preceding paragraph, and for reasons similar to those discussed above, claims 7 and 19 are also rejected as failing to comply with the written description requirement.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, applicant’s recitation “calculating, for each of the plurality of gateways, a value that represents the predicted performance capability of the gateway” would have been unclear to a person having ordinary skill in the art at the time of the 
Claim 13 contains language similar to the recitation in claim 6 discussed in the immediately preceding paragraph, and claim 13 is rejected for reasons similar to those discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-4, 6, 9-11, 13, and 16, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Prasadh (US 2014/0214651 A1).
Prasadh discloses as follows:
Claim 
Limitation
Representative disclosure in Prasadh
1,10,17
A system (and method and CRM), comprising:
a system for least-cost routing of merchant transactions
1,10,17
a processor
"FIG. 1 also depicts a high level functional diagram of server/computer system 50 on which the Provider Payment gateway application 105 gets executed. Computer system comprises a processor 52, a memory 54, a network interface (I/F) 56, a storage device 58, an input device 62 and an output device 64." [0023]
1,17
a memory storing instructions, which when executed by the processor, causes the processor to:

1,10,17
  receive data associated with a transaction
"Load Transaction and Card Details," element 202 in Fig. 6 and associated text

  determine a predicted performance capability for each of a plurality of gateways based on one or more transaction parameters associated with the data
"the specific payment card acquirer with most likely least cost service charge is identified for least-cost routing" [0037]
1,10,17
  select a target gateway from the plurality of gateways based on the predicted performance capability of the target gateway

1,10
  transmit the data associated with the transaction to the target gateway to process the transaction over a network
"The identified payment card acquirer is utilized to process the payment at step 215" [0037]
2,18
wherein the transaction is a payment transaction
"an electronic payment to a merchant," Abstract
3,11
wherein the predicted performance capability of each of the plurality of gateways comprises at least one of: a probability that the target gateway will successfully process the transaction, a speed with which the target gateway will process the transaction, or a cost associated 

4,17
wherein the instructions further cause the system to use an artificial intelligence (AI) based machine learning technique that analyzes the data associated with transaction and data associated with the plurality of gateways to determine the predicted performance capability of each of the plurality of gateways
"Group decision agent 342 identifies and marks the rules that were effective in identifying the least-cost payment card acquirer. The decision data is correlated with the result of the payment transaction response received from the most likely least cost payment card acquirer. The group decision agent classifies the data collections based on predefined categories like success ratio for the payment transactions sent to the least-cost payment card acquirer. The ranking of the rules that were most effective in arriving at a successful least-cost payment card acquiring decision are identified at step 343. The identified decision is analyzed and updated within the data store at step 346. The updated rules to be 

wherein the artificial intelligence (AI) based machine learning technique comprises calculating, for each of the plurality of gateways, a value that represents the predicted performance capability of the gateway
"the specific payment card acquirer with most likely least cost service charge is identified for least-cost routing" [0037]
9,16,20
wherein the one or more transaction parameters comprise at least one of: type, amount, transaction currency, time, date, location, payor identifier, payee identifier, acquirer identifier, issuer identifier authorization requirement, response requirement, security requirement, card information, user profile, transaction profile, authentication requirement, 



Prasadh fails to explicitly disclose determining the predicted performance value fore each of the gateways (claims 1 and 10) and calculating a value representing that predicted performance value (claims 6, 13, and 17). However, as noted above, Prasadh discloses identifying the least cost service charge amongst a plurality of gateways, and calculating the predicted cost (and thereby a value) would be the most straightforward mechanism for making such an identification. Indeed, it would be difficult to contrive another way of making such an identification. Therefore, these claims would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397.
Claims 5, 7, 8, 12, 14, 15, and 17-20, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Prasadh in view of Kotsiantis (Reference U on the attached form 892).
Prasadh discloses as discussed above. Prasadh fails to explicitly disclose but Kotsiantis teaches:
Claim
Limitation
Representative disclosure in Kotsiantis

wherein the artificial intelligence (AI) based machine learning technique comprises at least one of: clustering, classification, pattern mining, logistic regression, decision tree, random forest, semantics, simulation, or knowledge graph analysis
See section 4.1, pages169-171
7,14,19
wherein the instructions further cause the system to weight the values for each of the plurality of gateways to create weighted values based on at least one of: the one or more transaction parameters, or the data associated with the transaction
wij in Fig. 4 and associated text
8,15,19
wherein the target gateway is selected from the plurality of gateways based on the weighted value for the predicted performance capability
"desired output," pg. 169



It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Prasadh to include the machine learning techniques of Kotsiantis in order to achieve the predictable result of improved accuracy in predicting the least cost gateway.

Citation of Relevant Prior Art
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Howe (US 2018/0018667 A1) discloses a system for optimizing payment authorization approval using country-by-country historical approval data.
Strijkers (US 2016/0301762 A1) discloses a network operator selecting a gateway in order to optimize latency, etc. and redirecting a client to that gateway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699